i          i         i                                                                     i       i      i




                                    MEMORANDUM OPINION

                                            No. 04-09-00072-CR
                                            No. 04-09-00073-CR
                                            No. 04-09-00074-CR

                                             Jesse SAUCEDO,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                  Trial Court Nos. 2007-CR-0831, 2007-CR-2034B & 2007-CR-2035
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding


PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice

Delivered and Filed: March 25, 2009

DISMISSED

           The trial court signed certifications of defendant’s right to appeal stating that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the
                                                            04-09-00072-CR; 09-00073-CR; 09-00074-CR

right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

Accordingly, on February 26, 2009, this court issued an order stating these appeals would be

dismissed pursuant to Rule 25.2(d) unless amended trial court certifications that show defendant has

the right of appeal were made part of the appellate record. See Daniels v. State,110 S.W.3d 174

(Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On March 3, 2009, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with defendant’s counsel

that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, these appeals are

dismissed.

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-